Exhibit 10.01





AMENDED AND RESTATED STOCK PURCHASE AGREEMENT




THIS AMENDED AND RESTATED STOCK PUCHASE AGREEMENT (the “Amended Stock Purchase
Agreement” or the “Agreement”) is dated as of September 15, 2006, between POP N
GO, INC., a Delaware corporation (the “Purchaser”), and MICROWAVE ROASTERS,
INC., an Alabama Corporation (the “Company”) (collectively, referred to
hereinafter as the “Parties.”).

RECITALS




WHEREAS, Purchaser and Company entered into that certain Agreement to Purchase
Stock, dated April 4, 2006 (the “Stock Purchase Agreement”), subsequently
amended on May 22, 2006, whereby the Purchaser agreed to acquire and the Company
agreed to sell Fifty-One Percent (51%) of the issued and outstanding shares of
the Company’s common stock;

WHEREAS, Purchaser and Company have mutually agreed to modify the terms and
conditions of the Stock Purchase Agreement such that Purchaser shall acquire and
purchase from the Company and the Company shall sell, deliver and transfer to
Purchaser Forty-Nine Percent (49%) of all the issued and outstanding shares of
the Company’s common stock;

NOW, THEREFORE, in consideration of these premises and mutual agreements,
covenants and provisions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.

Purchase and Sale.

Subject to the terms and conditions of this Amendment to the Stock Purchase
Agreement, on the Closing Date (as provided in Section 2 herein), Company shall
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser shall
purchase, acquire and accept from the Company, all right, title and interest in
shares of the Company’s common stock representing forty-nine percent (49%) (the
“Shares”) of the issued and outstanding shares of the Company’s common stock.
 The Shares shall be free and clear of any and all liens, claims and
encumbrances.  The Company shall evidence such transaction by delivering to
Purchaser original stock certificates representing the Shares, accompanied by
duly executed stock powers and all applicable transfer taxes paid by the
Company.  In consideration of the conveyance of the stock to Purchaser, at
Closing, Purchaser shall pay to Seller, the aggregate sum of FIVE HUNDRED EIGHTY
THOUSAND AND 00/100 ($580,000.00) DOLLARS (the “Purchase Price”) and shall
deliver stock certificates for Two Million (2,000,000) shares of Purchaser’s
common stock to the stockholders of the Company in the same proportions as the
current stockholder ownership percentages of the Company which said information
shall be provided to Purchaser by the Company.




1





2.

Closing and Closing Agreements.

2.1

The Closing (the “Closing”) of the purchase and sale shall be held on or before
October 15, 2006, (the “Closing Date”), at a specific date, place and time
mutually agreed to by the parties, unless the parties mutually agree in writing
to extend the date of Closing.

2.2

At Closing, the Company shall deliver to Purchaser original stock certificates
in the amount of the Shares representing Forty Nine (49%) of the issued and
outstanding shares of the Company and such other duly executed instruments or
documents as may be reasonably requested by Purchaser in order to consummate the
transactions contemplated by this Agreement.

2.3

At Closing, the Purchaser shall deliver to the Company:

(i)

the sum of Twenty Thousand Dollars ($20,000.00), by U. S. Bank check or Wire
Transfer, and forgiveness of a debt of Fifty Thousand ($50,000.00) from the
Company to Purchaser.  

(ii)

a written agreement to pay the sum of FIVE HUNDRED TEN THOUSAND AND 00/100
($510,000.00) DOLLARS, representing the remaining amount due of the Purchase
Price due at Closing in accordance with Section I, above, to be paid in 9
quarterly payments of $35,000, with interest on said sum to be paid annually at
the rate of 5% per annum; and the remaining principal and interest to be paid
within thirty (30) days of the final quarterly payment.

(iii)

such other duly executed instruments or documents as may be reasonably requested
by Company in order to consummate the transaction contemplated by this
Agreement.

2.4

At or subsequent to the Closing, the parties shall execute and deliver any other
instruments and take any actions, which may be reasonably required for the
implementation of this Agreement and the transactions contemplated hereby.

3.

Company’s Representations and Warranties.  In order to induce Purchaser to enter
into the Agreement and to purchase the Shares from the Company, the Company
makes the following representations and warranties to Purchaser, which
representations and warranties shall be true and correct as of the Closing Date
as well as on the date hereof:

3.1

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Alabama and has all requisite power and
authority to carry on its business as now conducted.

3.2

All action on the part of the Company necessary for the authorization,
execution, and delivery of this Agreement, the performance of all obligations of
the Company hereunder, and the authorization, issuance, sale, and delivery of
the Company’s stock has been taken or will be taken prior to the Closing, and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms.  Neither the Company’s
execution and delivery of this Agreement nor its consummation for the
transactions contemplated hereby requires the approval or consent of any third
party, whether governmental or otherwise.




2




3.3

The Company has full power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly and validly authorized, and this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby
requires the approval or consent of any third party, whether governmental or
otherwise.

3.4

The Company is the only legal, record and beneficial owner of the Shares. The
Shares are free and clear of all liens, pledges, security interests, irrevocable
proxies, encumbrances or restrictions of any kind. Upon the conveyance of the
Shares the Purchaser will be vested with legal and valid title, to the Shares,
free and clear of all liens, pledges, security interests, irrevocable proxies,
encumbrances or restrictions of any kind.

3.5

There is no outstanding right, agreement, power of attorney, commitment or
understanding of any nature whatsoever, that (i) calls for the issuance, sale,
pledge or other disposition of the Shares, (ii) obligates the Company to enter
into any of the foregoing, or (iii) relates to the voting or control of such
Shares.

3.6

The Company’s stock certificates are duly and validly issued and authority,
fully paid and non-assessable.  Upon the conveyance of these stock certificates,
the Purchaser will be vested with legal and valid title to the stock, free and
clear of all liens, pledges, security interests, irrevocable proxies,
encumbrances or restrictions of any kind (except as provided herein).

3.7

The execution, delivery and performance of this Agreement and the transactions
contemplated by this Agreement will not conflict with, or constitute or result
in a breach, default or violation of (i) the Articles of Organization,
Regulations or By-laws the Company, (ii) any law, ordinance, regulation or rule
applicable to the Company; (iii) any order, judgment, injunction or other decree
by which the Company is bound; or (iv) any written or oral contract, agreement,
or commitment to which the Company is a party; nor will such execution, delivery
and performance result in the creation of any lien or encumbrance upon the
Stock.

3.8

Prior to Closing, the Company will deliver to Purchaser (i) the unaudited
balance sheet of the Company as of March 31, 2006, (ii) the unaudited operating
statement of the Company for the fiscal year ended December 31, 2005
(collectively, the “Company Financial Statements”).  The Company Financial
Statements have been and will be prepared in accordance with generally accepted
accounting principles (GAAP) applied on a consistent basis, and fairly reflect
and will reflect in all material respects the financial condition of the Company
as at the dates thereof and the results of the operations of the Company for the
periods then ended.  The Company has no material debt, liability, or obligation
of any kind, whether accrued, absolute, contingent, or otherwise, except: (i)
those reflected on the Company Financial Statements, including the notes
thereto, and (ii) liabilities incurred in the ordinary course of business since
March 31, 2006, none of which are, individually or in the aggregate, material.





3










3.9

The Company has duly filed all material Tax Returns (as defined below), and all
returns and reports of all other governmental units having jurisdiction with
respect to Taxes (as defined below) imposed on it or on its operations, all such
Tax Returns were complete and accurate when filed, and all Taxes payable by the
Company have been paid to the extent that such Taxes have become due (whether or
not shown on any tax return).  All Taxes payable by the Company for all periods
through March 31, 2006 have been accrued or paid in full.  As used herein (i)
the term “Tax” shall include any tax or similar governmental charge, assessment,
impost, or levy (including without limitation income taxes, franchise taxes,
transfer taxes or fees, sales taxes, use taxes, gross receipt taxes, value added
taxes, employment taxes, excise taxes, ad valorem taxes, property taxes,
withholding taxes, payroll taxes, minimum taxes, or windfall profit taxes)
together with any related penalties, fines, additions to tax, or interest
imposed by the United States or any state, county, local or foreign government,
or subdivision or agency of any government; and (ii) the term “Tax Return” shall
mean any return (including any information return), report, statement, schedule,
notice, form, estimate, or declaration of estimated tax to be filed with any
governmental authority relating to any Tax.

3.10

The Company represents and warrants that, except as otherwise provided under
this Agreement, the resale, in full or part, of the Shares purchased by the
Purchase shall not be subject to any limitation or restriction; therefore,
should any limitation or restriction whatsoever to the resale of the shares by
the Purchaser apply, the Company shall assure the Purchaser that the proposed
resale is authorized and permitted in compliance with all the relevant
provisions of any applicable federal or state securities law.

3.11

No representation or warranty of the Company contained in this Agreement, and
none of the statements or information concerning the Company contained in this
Agreement, contains or will contain any untrue statement of a material fact nor
will such representations, warranties, covenants, or statements taken as a whole
omit a material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

4.

Purchaser’s Representations and Warranties.

In order to induce the Company to enter into this Agreement and sell the Stock,
Purchaser makes the following representations and warranties to the Company and
the Company, which representations and warranties shall be true and correct as
of the Closing Date as well as the date hereof

4.1

Purchaser has all requisite right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby including the
full legal right and power and all authority and approval required (a) to
execute and deliver, or authorize execution and delivery of this Agreement and
all other instruments executed and delivered by or on behalf of the Purchaser in
connection with the purchase of the Shares, (b) to delegate authority pursuant
to a power of attorney and (c) to purchase and hold such Shares. Purchaser
represents that the signature of the party signing this Agreement on behalf of
the Purchaser is binding upon the Purchaser. Neither the Purchaser’s execution
and delivery of this Agreement nor its consummation of the transactions
contemplated hereby requires the approval or consent of any third party.





4










4.2

This Agreement constitutes the legal, valid and binding obligation of Purchaser
enforceable in accordance with its terms.

4.3

The Purchaser has been furnished with and has carefully read this Agreement and
is familiar with and understands the terms thereof.  In evaluating the
suitability of an interest in the Company, the Purchaser has not relied upon any
representations or other information (whether oral or written) from the Company
(or any agent or representative of the Company), other than as set forth in this
Agreement. With respect to individual tax and other economic considerations
involved in this investment, the Purchaser is not relying on this Agreement or
the Company (or any agent or representative of the Company). The Purchaser has
carefully considered and has discussed with the Purchaser’s professional legal,
tax, accounting and financial advisers the suitability of a purchase of the
Shares for the Purchaser’s particular tax and financial situation and has
determined that the Shares being purchased by the Purchaser is a suitable
investment for the Purchaser.

4.4

The Purchaser acknowledges on its behalf that (i) it has had the right to
request copies of any documents, records and books pertaining to this investment
and (ii) such documents, records and books which it has requested have been made
available to the Purchaser (or its agent or representative).

4.5

The Purchaser (or its agent or representative) has had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the subject matter of this Agreement and all
such questions have been answered to the fill satisfaction of the Purchaser.

4.6

No representations of any kind have been made other than those set forth in this
Agreement.

4.7

The Purchaser has such knowledge and experience in financial, tax and business
matters so as to enable the Purchaser to utilize the information made available
to the Purchaser in connection with the purchase of the Shares to evaluate the
merits and risks of a purchase of the Shares and to make an informed investment
decision with respect thereto.

4.8

Purchaser represents and warrants that the information set forth herein
concerning the Purchaser is complete, true and correct.

5.

Conditions to Company’s Obligations.

The obligations of Company to consummate the transactions contemplated hereby
shall be subject to the satisfaction on or prior to the Closing Date of all of
the following conditions, except such conditions as the Company may waive:

5.1

Purchaser shall have complied in all material respects with all of its
agreements contained herein required to be complied with at or prior to the
Closing Date, and all of the representations and warranties of Purchaser
contained herein shall be true in all material respects on and as of the Closing
Date with the same effect as though made on and as of the Closing Date.





5










5.2

All action (including notifications and filings) that shall be required to be
taken by Purchaser in order to consummate the transactions contemplated hereby
shall have been taken and all consents, approvals, authorizations and exemptions
from third parties that shall be required in order to enable the Company to
consummate the transactions contemplated hereby shall have been duly obtained.

5.3

No order of any court or governmental or regulatory authority or body which
restrains or prohibits the transactions contemplated hereby shall be in effect
on the Closing Date and no suit or investigation by any government agency to
enjoin the transactions contemplated hereby or seek damages or other relief as a
result thereof shall be pending or threatened in writing as of the Closing Date.

5.4

The Company shall have received from the Purchaser all of the documents and
other items required to be delivered at Closing as provided in Section 2.3
herein.

6.

Conditions to Purchaser’s Obligations.

The obligations of the Purchaser to consummate the transactions contemplated
hereby shall be subject to the satisfaction on or prior to the Closing Date of
all of the following conditions, except such conditions as the Purchaser may
waive:

6.1

The Company shall have complied in all material respects with all of the
agreements and covenants contained herein required to be complied with at or
prior to the Closing Date, and all the representations and warranties of the
Company contained herein shall be true on and as of the Closing Date with the
same effect as though made on and as of the

6.2

All action (including notifications and filings) that shall be required to be
taken by the Company in order to consummate the transactions contemplated hereby
shall have been taken and all consents, approvals, authorizations and exemptions
from third parties (if any) that shall be required in order to enable the
Company to consummate the transactions contemplated hereby shall have been duly
obtained.

6.3

No order of any court or governmental or regulatory authority or body which
restrains or prohibits the transactions contemplated hereby shall be in effect
on the Closing Date and no suit or investigation by any government agency to
enjoin the transactions contemplated hereby or seek damages or other relief as a
result thereof shall be pending or threatened as of the Closing Date.

6.4

Purchaser shall have received from the Company all of the documents and items
required to be delivered at Closing as provided in Section 2.2 herein.

7.

Survival and Indemnification.

7.1

The representations, warranties, covenants and agreements contained herein to be
performed or complied with after the Closing shall survive without limitation as
to time, unless the covenant or agreement specifies a term, in which case such
covenant or agreement shall survive until the expiration of such specified term.





6










7.2

From and after the Closing Date, the Company, and the Purchaser, as the case may
be, shall indemnify and hold harmless the other (the party seeking
indemnification being referred to as the “Indemnified Party”) from and against
any and all claims, losses, liabilities and damages, including, without
limitation, amounts paid in settlement, reasonable costs of investigation and
reasonable fees and disbursements of counsel, arising out of or resulting from
the inaccuracy of any representation or warranty, or the breach of any covenant
or agreement, contained herein or in any instrument or certificate delivered
pursuant hereto, or in the case of the Company, any claim arising from any
action prior to the Closing Date, by the party against whom indemnification is
sought (the “Indemnifying Party”).

7.3

The Indemnified Party shall promptly notify the Indemnifying Party in writing of
any claim for indemnification, specifying in detail the basis of such claim, the
facts pertaining thereto and, if known, the amount, or an estimate of the
amount, of the liability arising therefrom. The Indemnified Party shall provide
to the Indemnifying Party as promptly as practicable thereafter all information
and documentation necessary to support and verify the claim asserted and the
Indemnifying Party shall be given reasonable access to all books and records in
the possession or control of the Indemnified Party or any of its affiliates
which the Indemnifying Party reasonably determines to be related to such claim.

8.

Disclosure and Access to Information.

The Company, for so long as the Purchaser maintains ownership of any Shares,
shall, at the Purchaser’s request, fully disclose, give full access to and make
available to any inspection all records, shareholder lists and any other
document or information related to the Company; the Purchaser shall have the
right to make copies of the aforesaid documents and/or to ask for a copy thereof
to be delivered to the address set forth in Section 10 below.

9.

Notices.

Any notice, request, instruction or other document required by the terms of this
Agreement to be given to any Party hereto shall be in writing and shall be given
either:

(a)

by a nationally recognized overnight courier service in which the date of
delivery is recorded by the courier service, in which case notice shall be
presumptively deemed to have been given at the time that records of the courier
service indicate the writing was delivered to the receiving Party;

(b)

by prepaid telegram, in which case notice shall be presumptively deemed to have
been given at the time that the records of the telegraphic agency indicate that
the telegram was telephoned or delivered to the receiving Party, as the case may
be; or

(c)

by the Express Mail service maintained by the United States Postal Service, sent
by registered or certified mail, postage prepaid, with return receipt requested,
in which case notice shall be presumptively deemed to have been given
forty-eight (48) hours after the letter was deposited with the United States
Postal Service.

Notice shall be sent,








7










(i)

If to the Purchaser, to:




Melvin Wyman

CEO

Pop N Go, Inc.

12429 East Putnam Street

Whittier, CA 90602




(ii)

If to the Company, to:




Microwave Roasters Inc.

Steven Grossman

116 Pioneer Lane

Selma, AL 36702




or to such other addresses or facsimile numbers as either party hereto may from
time to time give notice of (complying as to delivery with the terms of this
Section) to the other.

10.

Entire Agreement and Binding Effect.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, understandings, negotiations and discussions,
both written and oral, between the parties hereto with respect to the subject
matter hereof and are not intended to confer upon any other person any rights or
remedies hereunder except as expressly provided herein. The parties have not
relied upon any promises, representations, warranties, agreements, covenants or
undertakings, other than those set forth or referred to herein.

11.

Benefits; Binding Effect; Assignment.

This Agreement is for the benefit of and binding upon the parties hereto, their
respective successors and, where applicable, assigns. Neither party may assign
this Agreement or any of its rights, interests or obligations hereunder without
the prior approval of the other party.

12.

Waiver.

No waiver of any of the provisions of this Agreement will be deemed to
constitute or will constitute a waiver of any other provision hereof (whether or
not similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly so provided.

13.

Amendment.

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto.

14.

No Third Party Beneficiary.

Unless otherwise expressed in this Agreement, nothing expressed or implied in
this Agreement is intended, or will be construed, to confer upon or give any
person or entity other than the parties hereto and their respective successors
and assigns any rights or remedies under or by reason of this Agreement.




8




15.

Section Headings.

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of any
provisions of this Agreement.

16.

Counterparts.

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which will be deemed to be one and the
same instrument.

17.

Resolution of Disputes; Arbitration.

All disputes concerning this Agreement or any claim or issue of any nature
(whether brought by the Parties hereto or by any other person whatsoever)
arising from or relating to this Agreement or to the corporate steps taken to
enter into it (including, without limitation, claims for alleged fraud, breach
of fiduciary duty, breach of contract, tort, etc.) which cannot be resolved
within reasonable time through discussions between the opposing entities, shall
be resolved solely and exclusively by means of arbitration to be conducted in
the City of Whittier, California, which arbitration will proceed in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(or any successor organization thereto) then in force for resolution of
commercial disputes unless the parties mutually agree in writing otherwise. The
Arbitrators themselves shall have the right to determine and to arbitrate the
threshold issue of arbitrability itself.  The decision of the Arbitrators shall
be final, conclusive, and binding upon the opposing entities, and a judgment
upon the award may be obtained and entered in any federal or state court of
competent jurisdiction.

Each entity or Party involved in litigation or arbitration shall be responsible
for its own costs and expenses of any litigation or arbitration proceeding,
including its own attorney’s fees (for any litigation, arbitration, and any
appeals).

18.

Remedies Cumulative.

No remedy made available by any of the provisions of this Agreement is intended
to be exclusive of any other remedy, and each and every remedy is cumulative and
is in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity.

19.

Equitable Remedies.

The Company acknowledges and agrees that the Purchaser will not have an adequate
remedy at law in the event of any breach by the Company of this Agreement and
that, therefore, the Purchaser shall be entitled, in addition to any other
remedies which may be available to it, to injunctive and/or other equitable
relief to prevent or remedy a breach, with the posting of any bond in connection
therewith being hereby waived.





9










20.

Construction.

The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disflavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
 Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  The specifications of any dollar amount in the
representations and warranties or otherwise in this Agreement is not intended
and shall not be deemed to be an admission or acknowledgment of the materiality
of such amounts or items, nor shall the same be used in any dispute or
controversy between the parties to determine whether any obligation, item or
matter (whether or not described herein or included in any schedule) is or is
not material for purposes of this Agreement.

21.

Further Documentation.

The parties shall execute and deliver any other instruments or documents and
take any further actions after the execution of this Agreement, which may be
reasonably required for the implementation of this Agreement and the
transactions contemplated hereby.

22.

Governing Law.

This Agreement will be governed by and construed and enforced in accordance with
the internal laws of the State of California.





10










IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

PURCHASER




POP N GO, Inc.







By:/s/Melvin Wyman

Melvin Wyman, CEO




COMPANY




MICROWAVE ROASTERS, INC.







By:/s/Steven Grossman

Steven Grossman, President








11


